245 F.2d 959
The LUCKY LAGER BREWING CO. OF SAN FRANCISCOv.FISHER BREWING COMPANY.
No. 5624.
United States Court of Appeals Tenth Circuit.
June 25, 1957.

Appeal from the United States District Court for the District of Utah.
Ray, Quinney & Nebeker, Salt Lake City, Utah, and Russell Shearer, San Francisco, Cal., for appellant.
Rawlings, Wallace & Black, Salt Lake City, Utah, and Joseph L. Alioto, San Francisco, Cal., for appellee.
Before BRATTON, Chief Judge.


1
Remanded to the said district court for further proceedings pursuant to stipulation of the parties.